Citation Nr: 0809664	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  03-28 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for neuralgia of the head, 
to include as secondary to Type 2 diabetes mellitus or PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel






INTRODUCTION

The veteran had active military service from March 1971 to 
March 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2005 rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to service connection 
for neuralgia of the head.  

The case was previously before the Board in August 2007, when 
it was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  
Unfortunately additional development is required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for 
neuralgia.  An October 2002 letter from Dr. Tynes sates that 
the veteran has "generalized neuralgia . . . associated with 
his diabetes."  In August 2004 a VA examination of the 
veteran was conducted.  The veteran's  complaints of 
"neuralgia" were reported as head pain which manifested 
behind the ears and eventually involved both sides of the 
heard.  The examiner's diagnosis was tension headaches.

An April 2005 letter from Dr. Tynes clarified his diagnosis 
to be "occipital neuralgia" and that he had consulted with 
a neurologist.  Dr. Tynes indicated that his diagnosis and 
the symptoms he evaluated were different from the headache 
diagnosis noted on the VA examination.  This letter also 
indicated that the disorder might be exacerbated by "anxiety 
or stress."  However, a subsequent letter from Dr Tynes 
refers to the disorder as being "neuropathy/neuralgia."

The veteran has symptoms of numbness and tingling in the 
extremities which have been diagnosed as diabetic neuropathy.  
This disability receives a separate disability rating as a 
specific manifestation of his service-connected diabetes 
mellitus.  Accordingly, the claim for "neuralgia" really 
only encompasses his complaints of occasional shooting head 
pain and the issue is phrased as entitlement to service 
connection for neuralgia of the head.  

Dr. Tynes' records have been submitted.  His diagnosis of the 
disability is decidedly different from that provided in the 
April 2004 VA examination report.  Moreover, the symptoms 
elicited on the examination report are different than those 
indicated by Dr. Tynes in his records and letters.  The 
diagnoses offered by Dr. Tynes have not been particularly 
specific and have varied over time and include:  generalized 
neuralgia, occipital neuralgia, and neuralgia/neuropathy.  
Nevertheless, Dr. Tynes is steadfast in his opinion that the 
veteran's headaches, whatever the diagnosis, are secondary 
his service-connected diabetes mellitus.  

A second VA examination of the veteran was conducted in 
October 2007, to clarify the diagnosis of the disability at 
issue.  The diagnosis rendered was occipital neuralgia.  

Attached to his June 2005 Notice of Disagreement, the veteran 
submitted a written statement along with two additional 
letters from Dr. Tynes expressing the medical opinion that 
the veteran's occipital neuralgia was related to the service-
connected diabetes mellitus.  In all of these letters, and 
the veteran's statement, it is indicated that consultation 
with Dr. Sikand, a neurologist, was made in establishing the 
diagnosis of the veteran's headaches.  The veteran even 
indicated that the private neurologist had prescribed 
medication to treat the disorder.  Review of the private 
medical evidence of record reveals that in September 1999 a 
consultation with the private neurologist was ordered.  
Moreover, a May 2000 magnetic resonance imaging (MRI) report 
reveals that the private neurologist was given a copy of this 
report.  However, the veteran has not been particularly 
forthcoming in submitting medical evidence from the private 
neurologist.  VA is, however, on notice of these medical 
records and an effort should be made to obtain them.  

In view of the nature of the veteran's claim, all records of 
treatment should be obtained and associated with the claims 
folder.  See Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide all the necessary information, 
including executing the proper 
authorization and release forms, to 
obtain all medical records related to 
diagnosis and treatment of his claimed 
occipital neuralgia from Dr. Sikand, his 
private neurologist, for the period of 
time from January 1999 to the present.  
All information obtained should be made 
part of the file.  Document all efforts 
to obtain these records.  

2.  Following the above, readjudicate the 
veteran's claim for service connection for 
neuralgia of the head.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued and 
the veteran and his representative should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

